Citation Nr: 0839980	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for residuals of a 
right ankle injury.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 2004 
to January 2006.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his June 2006 Notice of Disagreement (NOD), the veteran 
indicated he was appealing the RO's denials of his left and 
right shoulder claims, his right knee, ankle, and arm claims, 
and the claim concerning his back injury.  He did not express 
disagreement with the RO's decision regarding his bilateral 
hearing loss, persistent cough, or kidney stones claims.  So 
he did not initiate an appeal of those claims, meaning they 
are not before the Board.  38 C.F.R. §§ 20.200, 20.201 
(2008).

Also in that June 2006 statement, the veteran filed 
additional claims for service connection for bilateral 
tinnitus (ringing in both ears) and for 
post-traumatic stress disorder (PTSD).  The RO has since 
issued a decision in December 2006 granting his claim for 
PTSD, but denying his claim for tinnitus.  The RO also more 
recently issued an additional decision in August 2007 
granting his claim for residuals of a back injury (thoracic 
strain) and issued yet another decision in March 2008 
increasing the rating for his PTSD from 30 to 50 percent, 
retroactively effective from the date of receipt of his claim 
for a higher rating for this condition.  He did not appeal 
either of those more recent decisions, so the only claims 
presently on appeal concern his bilateral (i.e., left and 
right) shoulder disability and his right arm, knee, and ankle 
disorders.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2008).

In April 2008, the veteran was scheduled to provide testimony 
in support of his claims at a videoconference hearing before 
a Veterans Law Judge (VLJ) of the Board; however, he failed 
to appear for the proceeding.  

The Board is remanding the claim for service connection for a 
right arm condition to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  It is questionable whether the veteran has current left 
shoulder and right knee disorders, but even were the Board to 
assume for the sake of argument that he does, there still is 
no medical nexus evidence etiologically linking these claimed 
disorders to his military service - including to any injury 
he may have sustained, such as from an improvised explosion 
device (IED).

2.  The record also does not establish the veteran has 
current diagnoses suggesting he has residuals of right 
shoulder and right ankle injuries.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a left shoulder 
injury incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The veteran does not have residuals of a right knee 
injury incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. § 3.303 (2007).

3.  The veteran does not have residuals of a right shoulder 
injury incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. § 3.303 (2007).

4.  The veteran does not have residuals of a right ankle 
injury incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consider, as well, that the RO issued that 
VCAA notice letter prior to initially adjudicating his 
claims, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that a more recent July 2006 letter and 
the October 2006 statement of the case (SOC) also informed 
the veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the July 
2006 letter and the October 2006 SOC, the RO has gone back 
and readjudicated the veteran's claims in the September 2007 
supplemental SOC (SSOC), including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA medical records - including the reports of his VA 
Compensation & Pension Examinations (C&P Exams).  Neither he 
nor his representative has contended that any additional 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



Entitlement to Service Connection

Service connection is granted for current disability 
resulting from injury or disease incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection is established 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's Claims for Service Connection for Residuals of 
Left Shoulder and Right Knee Injuries

The veteran asserts that his current left shoulder and right 
knee disorders are due to an incident in service involving an 
improvised explosion device (IED).  His service records 
establish his involvement in the IED explosion and document 
that he sustained injury as a result.

However, as mentioned, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the veteran has it). 

In March 2007, VA provided the veteran a C&P Exam to assess 
the condition of his joints.  While that examination 
addressed the status of his left shoulder and right knee, it 
did not address his right shoulder.  In any event, the report 
of the examination notes that he indicated his left shoulder 
"bothers him on and off" and that it is subject to 
recurrent "flare-ups" and that "both arms will go 'limp' 
at times."  But he said that his left shoulder was "doing 
okay at the time of [that] evaluation."  The VA examiner 
indicated there were "[m]inimal objective findings of the 
left shoulder."  This suggests there were some objective 
findings, albeit minimal; and, again, the record shows the 
veteran reported that the examination was conducted during a 
time when he was not experiencing a 
"flare-up."

The March 2007 VA C&P Exam also addressed the veteran's right 
knee.  In discussing the veteran's pertinent medical history, 
the VA examiner indicated the veteran reported that he has 
"recurrent flare ups of right knee pain" and that his right 
knee "will give way at times during weightbearing."  The 
examiner further indicated the veteran "[was] doing well at 
the time of [that] evaluation."  On objective physical 
examination, there was no evidence of redness, heat or 
swelling, and the veteran had normal range of motion in his 
right knee, from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  The report also notes 
the veteran complained of slight pain on motion, but there 
was no additional limitation of motion.  There was 
"subjective tenderness to palpation;" but no ligamentous 
laxity and McMurray's testing for instability also was 
negative.  On neurological examination, there were no focal 
strength deficits of the upper or lower extremities, and the 
veteran's reflexes were intact.  The VA examiner concluded 
there were "[m]inimal objective findings" as relating to 
any residuals of a right knee injury.  

Previously, in April 2006, VA had provided the veteran 
another C&P Examination that was more general in nature.  
However, upon a clinical examination of him and review of his 
medical history, the VA examiner concluded that the veteran's 
left shoulder and right knee were both "normal."

In the May 2006 decision at issue in this appeal, the RO 
denied the veteran's claims for service connection for his 
claimed left shoulder and right knee conditions on the same 
basis - a lack of objective findings establishing current 
diagnoses of these disorders.  However, without deciding 
whether the veteran does (or does not) have these required 
current diagnoses, the Board must still deny these claims 
even if assuming, for the sake of argument, he does.  This is 
because, even assuming that he does have these claimed 
disorders, there is no medical nexus evidence indicating they 
are related to his military service - including to any 
injury he may have sustained.

In the report of the March 2007 C&P examination, the VA 
examiner provided that, with respect to any nexus between the 
veteran's claimed left shoulder and right knee conditions and 
his military service, the examiner was "unable to establish 
that [the veteran] has a diagnosed left shoulder or right 
knee condition which is the direct and proximate result of 
any service-related incident or occurrence."  
This VA examiner considered the veteran's pertinent medical 
and other history in making this important determination - 
including the incident involving the IED.  And, yet, the 
examiner was unable to find a correlation between the 
veteran's claimed left shoulder and right knee conditions and 
his military service.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Therefore, the Board finds that the 
record does not establish that there is a medical link 
between the veteran's asserted residuals of either his left 
shoulder or right knee injuries and his military service - 
including, again, any injury he may have sustained from the 
IED.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims for service 
connection for his alleged left shoulder and right knee 
conditions - in turn meaning there is no reasonable doubt to 
resolve in his favor and these claims must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Veteran's Claims for Service Connection for Residuals of 
Right Shoulder and Right Ankle Injuries

The veteran asserts he has right shoulder and right ankle 
disorders that are due to the previously mentioned in-service 
incident involving the IED.  

However, as also mentioned, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  

In April 2006, VA provided the veteran a general medical C&P 
Exam to address his claimed service-connected injuries, 
including any residuals of his right shoulder and right ankle 
injuries.  The examination report notes that he complained of 
occasional pain in his right shoulder joint and stiffness in 
his right shoulder.  The report also notes that, during 
"flare ups", he has increased pain and additional 
limitation of motion, but that he was not having a flare-up 
at the time of that evaluation.  In fact, after an objective 
physical examination the VA examiner concluded the veteran's 
right shoulder was "normal."  

Similarly, the VA examiner also concluded, upon examination 
of the veteran's right ankle, that it, too, was "normal."  
In coming to this conclusion, the VA examiner noted the 
veteran had reported experiencing pain in his right ankle 
intermittently ("off and on"), but that he denied any 
swelling or stiffness.  The examiner described the veteran's 
pain as "mild resting pain", also indicating "it is hard 
to put pressure."  While the veteran reported "flare ups" 
during which he has increased pain and limitation of motion, 
usually lasting for a day, these pains were treated with 
Motrin at a rate of one per day.  The examiner also indicated 
the veteran uses an ankle brace to assist with his pain.

Subjective complaints of pain are insufficient to grant 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

For the veteran to establish his entitlement to service 
connection for residuals of a right shoulder or right ankle 
injury, even were the Board to accept for the sake of 
argument the claimed correlation to the IED incident in 
service, he would still need to show he has current residuals 
of that trauma.  And the results of his April 2006 VA 
examination do not establish that he does.  Indeed, to the 
contrary, the VA examiner indicated the veteran's right 
shoulder and ankle were "normal."  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  Therefore, the Board finds that the record does 
not establish that the veteran has diagnosed residuals of 
either a right shoulder injury or a right knee injury.

And so, for the reasons and bases discussed, the 
preponderance of the evidence is against these claims for 
service connection, in turn meaning there is no reasonable 
doubt to resolve in the veteran's favor, and these claims 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The claim for service connection for residuals of a left 
shoulder injury is denied.

The claim for service connection for residuals of a right 
knee injury is denied.

The claim for service connection for residuals of a right 
shoulder injury is denied.

The claim for service connection for residuals of a right 
ankle injury is denied.


REMAND

The Veteran's Claim for Service Connection for a Right Arm 
Condition

The veteran asserts that he has tremors in his right hand and 
that, occasionally, this condition also manifests as tingling 
in his entire right arm.  See the report of his April 2006 VA 
C&P Exam.  He attributes this disorder to the incident in 
service involving the IED, which, as previously stated, is 
well-documented in the record.

But as also already mentioned, the first and perhaps most 
fundamental requirement for any service-connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  

In the May 2006 rating decision at issue in this appeal, the 
RO denied the veteran's claim for service connection for a 
right arm condition because, "[a]lthough there is a record 
of treatment in service for [a] right arm condition, no 
permanent residual or chronic disability subject to service 
connection is shown by the service medical records or 
demonstrated by evidence following service."

The April 2006 VA C&P Exam, however, resulted in a diagnosis 
of "right arm intension/essential tremor."  The record also 
includes the report of a July 2006 VA neurology examination 
similarly providing a diagnosis of "essential (action) 
tremor."  Records show the veteran has been prescribed 
Atenolol for treatment of this condition.

Therefore, the Board finds that the veteran has a right arm 
condition, as he is alleging.  And so, the determinative 
issue is whether this right arm condition is related to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the record shows the veteran had two 
incidents in service relating to his right arm.  His service 
medical records (SMRs) document that, in October 2004, he was 
examined for a reaction to an Anthrax vaccination.  His right 
arm was swollen and red, and he had associated fever.  He 
also complained of trembling, tingling, and weakness.  And, 
as previously mentioned, his service personnel records also 
confirm he was involved in an IED explosion, during which he 
suffered various wounds and injuries, in June 2005.  

Although the veteran believes his right arm condition may be 
attributable to either incident, as a layman he is not 
competent to make this determination.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Instead, to establish his 
entitlement to service connection, the record must also 
include competent medical evidence suggesting a link between 
his current disability and an incident in service.  See id.  



According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service-connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, there is evidence the veteran has essential tremors in 
his right arm; there is evidence of two separate in-service 
incidents; and suggestions that his tremors may be associated 
with one or both of those incidents.  However, as the RO 
denied this claim on the premise of there being no current 
disability, the veteran has not had a C&P examination to 
determine the etiology of this condition.  Therefore, there 
is insufficient competent medical evidence to decide this 
claim.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
neurological examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not that his 
current right arm condition (the 
essential tremors) is attributable to his 
military service.  More specifically, the 
examiner should opine as to whether it is 
at least as likely as not this disorder 
is associated with his in-service 
reaction to an Anthrax vaccine and 
whether, alternatively, it is at least as 
likely as not this disorder is associated 
with the June 2005 IED explosion.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for a 
right arm condition in light of any 
additional evidence.  If the disposition 
remains unfavorable, send the veteran 
another SSOC and give him an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


